Order entered January 27, 2020




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01282-CR

                                MARQUIS K. JONES, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-54782-T

                                              ORDER
       Before the Court is appellant’s January 13, 2020 motion to abate the appeal to allow

appellant to file an out-of-time motion for new trial. We DENY appellant’s motion without

prejudice to raising the issue in his brief on the merits.


                                                         /s/   ROBERT D. BURNS, III
                                                               CHIEF JUSTICE